Citation Nr: 0839910	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to July 
1964.  He died in August 2003.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's death was due to lung cancer.

2.  Lung cancer was not present within one year after the 
veteran's discharge from service and was not etiologically 
related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, by letter mailed in September 2003, prior to its 
initial adjudication of the claim. 

Although the appellant has not been provided notice with 
respect to the effective-element of the claim, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's cause of death claim.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The Board also notes that the veteran's service treatment 
records and personnel records have been obtained.  Neither 
the appellant nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines. Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2). The guidelines also note that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

There are special provisions relating to claims based upon 
effects of tobacco products:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2005) implements section 1103 
and provides as follows: (a) For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis 

The certificate of death indicates that the veteran died in 
August 2003 as a result of lung cancer.  No other condition 
was certified as an immediate or contributory cause of death.  
At the time of the veteran's death, service connection was in 
effect for a total left hip replacement, rated as 90 percent 
disabling, and for a fracture of the left iliac crest, rated 
as 10 percent rating.

The evidence does not show and the appellant has not 
contended that lung cancer was present within one year after 
the veteran's discharge from service or that either of the 
disabilities for which service connection was in effect 
played a causal role in his death.  She does contend that 
service connection for the cause of the veteran's death is 
warranted because his fatal lung cancer was due, at least in 
part, to his exposure to asbestos while working on naval 
ships.  Furthermore, she claims that the veteran's tobacco 
use in service was encouraged by the inclusion of cigarettes 
in his c-rations and that tobacco use contributed to his lung 
cancer.  

As noted above, service connection for the cause of the 
veteran's death on the basis of tobacco use is precluded.

With respect to asbestos exposure, there is no evidence of 
this beyond the appellants statements.  The VA adjudication 
manual M21-1, Part VI, 7.21 provides that, among the major 
occupations involving exposure to asbestos are mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  

The veteran's medical records make reference to the veteran 
being physically qualified for a position as an explosives 
driver.  His service personnel records show that he served as 
an airman apprentice and as an airman.  He also qualified as 
a plane captain.  After basic training, he was assigned to 
the Navy Air Station in Ocean, Virginia from May 1961 to May 
1963, to attack squadron 65 from May 1963 to July 1964, to 
the USS FORRESTAL for a portion of July 1964, and to a Navy 
receiving station at the time of his discharge.

Neither airman apprentice, plane captain, nor airman is among 
the positions identified in M21-1 as one in which asbestos 
exposure would be expected. 

The appellant has submitted a statement that apparently was 
prepared by the veteran a number of years ago.  It lists the 
various positions he held from 1955 to 1980.  With respect to 
his naval service, he identified maintenance in a metal shop, 
fuel hauling, explosive hauling, security guard and plane 
captain.  He did not identify  any position in the Navy that 
would have involved significant exposure to asbestos.  He did 
identify post-service positions that could have involved 
asbestos exposure.

The Board acknowledges that a VA physician has provided an 
August 2003 statement indicating that he was "informed" 
that the veteran had been exposed to asbestos in service, and 
that "if" he had been, it would have to be regarded as 
causal with respect to the veteran's lung cancer.  In this 
case, service records do not support the proposition that the 
veteran was exposed to asbestos during service and there is 
insufficient corroborating evidence for the Board to find 
that he was.  

Accordingly, the Board must conclude that service connection 
is not warranted for the cause of the veteran's death.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


